Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, and 4-18 are pending and rejected. Claims 3, 19, and 20 are withdrawn.

Election/Restrictions
Claims 3 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2022.
Applicant's election with traverse of Invention I, claims 1-18 and Species A, claim 2 in the reply filed on 8/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because as discussed in the restriction requirement, the product of claims 19-20 can be made by a materially different process, such that searching for the product would not necessarily provide the method. Additionally, since the inventions are directed to a product and method, they require different fields of search, including different classifications. Additionally, as to the species, using a metal oxide having a refractive index greater than, less than, or equal to that of the porous nanoimprint film will require the use of different materials and also provide a different film due to the different refractive index of the particles. Therefore, these species also require different fields of search due to their divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Please note: in future claim sets, claims 18 and 19 should be given the proper status identifier of withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, US 2014/0072720 A1 (provided on the IDS of 12/29/2020) in view of Howell, WO 2019/067912 A1 (provided on the IDS of 6/21/2021) and West, WO 2019/136008 A1 (provided on the IDS of 6/21/2021), and for claim 16, as evidenced by UCAR, “Ultraviolet (UV) Radiation”, 2017.
	It is noted that the second inventor is used for WO 2019/067912 A1 to differentiate between Watkins references.
	Regarding claims 1, 4, 14 and 18, Watkins teaches a method of forming a nanoimprint film by an imprint process (a method of forming a patterned nanostructure in the form of a film by nanoimprint lithography, 0007, 0052, and Fig. 1c), comprising: 
disposing an imprint composition comprising nanoparticles on a substrate (where a nanoparticle composition is spin coated onto a substrate, 0065, where the composition includes nanoparticles and UV curable, thermally curable and/or chemically crosslinked materials, 0052 so as to provide an imprint composition); 
contacting the imprint composition with a stamp having a pattern (placing a mold/stamp over and onto the nanoparticle composition so that the composition forms to the shape of the mold/stamp which will form the patterned film such that the mold/stamp is understood to have a pattern that is transferred to the composition which is further depicted in Fig. 1c and generally for nanoimprint lithography in Fig. 1a, 0065 and Fig. 1c); 
converting the imprint composition to a nanoimprint film (irradiating the system with UV light to cure the nanoparticle composition, 0065, such that the cured composition will provide the nanoimprint film); and
removing the stamp from the nanoimprint film (where the mold is removed, 0065). 
They teach that in some embodiments, the patterned nanostructure may be further coated so as to reduce porosity within the structures or distribute materials within the pores or at the surface of the structures (0088). They teach that such processes may include atomic layer deposition (0088). Therefore, they indicate that the patterned nanostructure has pores which can be filled by ALD, where since the structure has voids and nanoparticles the voids will be expected to also be formed between at least some of the nanoparticles. They teach that the nanoparticle compositions may include a binder material derived from polymers, sol-gel precursors, and/or other cross-linkable media (0057). They also teach that the compositions can be manipulated to form a patterned nanostructure by exposing the nanoparticle composition to a temperature of less than 200°C (0066). They teach that the RI of the patterned nanostructures may be in a range between about 1.0 and about 1.5 or between about 1.1 and about 1.7 (0076). Therefore, the porous nanoimprint film will have a refractive index of less than 2 so as to be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the composition is converted to a porous nanoimprint film prior to removing the stamp and they do not teach that the ALD process provides the nanoimprint film with a RI greater than the film prior to deposition.
Howell teaches methods of manufacturing textured surfaces by nanoimprint lithography with nanoparticulate inks (abstract). They teach forming a template on a substrate and planarizing the template with a nanoparticulate ink (0035 and Fig. 1). They teach that after removing the template, the substrate contains features composed of nanoparticulate material from the nanoparticulate ink (0035 and Fig. 1). They teach that the nanoparticulate ink can be present as a dispersion of nanoparticles in a solvent where is can also include a binder component such as a siloxane or as a sol-gel precursor (0032 and 0034). They teach performing a first annealing of the imprinted template by heating, or irradiation such as UV irradiation (0048). They teach that annealing can include heating at temperatures of up to 100°C, 200°C, etc. (0048). They teach that a second annealing of the substrate and nanoparticulate ink features can be performed under the conditions set forth herein (0050). They teach that the first annealing dries/fuses the particles in the template and the second annealing promotes binding an adhesion to the substrate and between the nanoparticles (0050). They teach that planarizing the template with the ink, annealing the ink, and removing the template (0051). They teach that the methods can result in structures that contain residual nanoporosity (0063). They teach that porosity can result when using inks containing only nanoparticle dispersions and also in inks containing both nanoparticles and sol-gel type precursors that yield a desired product or binder that is incorporated into the features or other binder materials (0064). They teach that reducing the residual porosity (densification) can tune material properties including refractive index (0065). They teach that such densification arises by depositions within the residual pores of the features described herein to modify properties (0065). They teach that the deposition includes the use of ALD to deposit materials within the pores of the features with a controlled amount, composition, thickness, or any combination of these properties (0066). They teach that the depositions can be carried out to impart various reductions in porosity ranging from thin surface coatings of the pores to substantially filling the pores (0070). They teach that after ALD treatment, a feature can exhibit a refractive index of from about 1.2 to 4, 1.2 to 3.8, etc. (0078). They teach that by filling pores by ALD, the refractive index of the articles can be adjusted or tuned to bring the refractive index to a desired value not present in the formed article, where the article may be intentionally formed to have a refractive index value that is below a predetermined and desired refractive index (0080-0081). They teach that a precise predetermined refractive index value may be achieved by using imprinting to achieve an article with a refractive index value that is within about 10% of the predetermined RI value and ALD can then be used to fine tune the RI value to be within about 5%, 4%, 3%, … 0.05%, etc. of the predetermined value or at the predetermined value (0081). Therefore, since the RI is tuned by ALD to provide the desired value and the object is formed to have a refractive index below the desired value, this indicates that the ALD coated article will have a refractive index higher than that of the uncoated film. They teach depositing the ALD film with a first metal-containing reactant formed of metals such as Al, Ti, Si, Ta, Zr, An, In, Hf, Sn, etc. (0072-0073) and reacting it with a second reactant comprising water or oxygen (0072), where an example process produces TiO2 (0074), indicating that a metal oxide film is deposited by the ALD process. 
From the teachings of Watkins and Howell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that during the heating/UV treatment of the composition while it is in contact with the stamp/mold the composition will be converted to a porous nanoimprint film because Watkins indicates that the nanostructured film is porous and Howell teaches that a nanoparticulate composition formed in a similar way, i.e. containing binder or sol-gel precursors that is heated in a temperature range equal to that of Watkins while in contact with a mold (i.e. up to 200°C) will result in a structure having residual porosity, where UV irradiation is an alternative to heating (0048), where neither Watkins nor Howell describe any extra steps for providing a porous film such that the porosity is expected to form during the curing of the film. Therefore, the imprint composition will be converted to a porous nanoimprint film upon the application of heat and/or UV during the curing process and then the stamp/mold will be removed from the porous nanoimprint film. 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to have formed the porous nanoimprint film to have a RI below the desired value and then to have tuned the RI to the desired value by depositing a metal oxide film by ALD onto the film and into the pores because Howell teaches that such a process can be done to tune the RI to a desired value where ALD deposits into the pores and Watkins also teaches depositing into the pores of the film by ALD. Therefore, during ALD a metal oxide will be deposited on the porous nanoimprint film and within at least a portion of the voids so as to produce the claimed optically densified nanoimprint film, wherein the optically densified nanoimprint film has a refractive index greater than the RI of the porous nanoimprint film. 
Watkins in view of Howell do not teach positioning the substrate in a processing chamber for ALD.
West teaches a method of fabricating an optical element by providing a substrate having a first RI, forming on the substrate periodically repeating polymer structures, and exposing the substrate to a metal precursor followed by an oxidizing precursor to deposit an inorganic material comprising the metal of the metal precursor into the polymer structures (abstract). They teach that the structures have a second RI greater than the first RI (abstract). They teach incorporating the inorganic material into the periodically repeating base polymer structures by ALD (0117). They teach that the inorganic material may include a metal oxide where metals of the oxide include Al, Zn, Zr, Hf, Ti, and Ta (0118). They teach that the ALD process includes 1) exposure to the first precursor, e.g. a metal precursor, 2) purge of the reaction chamber, 3) exposure of the second precursor, e.g., an oxidizing precursor, and 4) a further purge of the reaction chamber (0117). They teach that ALD is performed in a reactor configured for ALD (0120).
From the teachings of West, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Watkins in view of Howell to have positioned the substrate in a processing chamber for the ALD process because West indicates that ALD is done in a reaction chamber such that it will be expected to provide a suitable system for the deposition process. Therefore, Watkins in view of Howell and West provide the suggestion of forming the optically densified nanoimprint film by positioning a porous nanoimprint film having a RI within the claimed range in a processing chamber and depositing a metal oxide on the porous nanoimprint film and within at least a portion of the voids, wherein the optically densified nanoimprint film has a RI greater than that of the porous nanoimprint film.
Regarding claim 2, Watkins in view of Howell and West suggest the process of instant claim 1, where the optically densified porous nanoimprint film having the ALD film has a RI greater than that of the uncoated structure. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a metal oxide having a refractive index greater than that of the porous nanoimprint film because it is desired to increase the RI of the film and by choosing such a metal oxide it will be expected to increase the RI of the film.
Regarding claims 5 and 6, Watkins in view of Howell and West suggest the process of instant claim 4. Howell further teaches forming the porous nanoimprint film to have a RI within about 10% of the predetermined RI value or about 9%, 8%, 7%, or about 6%, where ALD is used to tune the RI to be within about 5%, 4%, 3%, 2%, 1%, 0.5%, 0.05%, or about 0.01% of the predetermined value or at the predetermined value (0081). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the porous nanoimprint film to have a RI within about 10% of the predetermined RI value or about 9%, 8%, 7%, or about 6%, and to have used ALD to tune the RI to be within about 5%, 4%, 3%, 2%, 1%, 0.5%, 0.05%, or about 0.01% of the predetermined value or at the predetermined value because Howell indicates that such values will provide suitable films and ALD can be used to tune the RI to the desired values from those initial values such that it will be expected to provide films close to or at the desired RI value. Therefore, when ALD is used to tune the RI to the desired value, the RI of the optically densified nanoimprint film will be about 6-10% greater than the porous nanoimprint film or when it is tuned by ALD to be about 5% of the predetermined value it will be 1-5% greater than the porous nanoimprint film so as to be overlapping or within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 7, Watkins in view of Howell and West suggest the process of instant claim 1. Watkins further teaches that the refractive index of the patterned nanostructure is between about 1.1 and about 1.7 or between about 1.5 and 2.5 (0076), such that the porous nanoimprint film will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 8, Watkins in view of Howell and West suggest the process of instant claim 1. Watkins teaches forming the nanoimprint composition from metal oxide nanoparticles such as TiO2, Al2-O3, or ITO (0082), binders, or sol-gel precursors (0057). 
Howell further teaches that after ALD treatment, a feature can exhibit a refractive index from about 1.9, 2, …3.9, 4.0, or any range or sub-range in between these values (0078). Howell teaches that the nanoparticulate composition includes metal oxides nanoparticles such as ITO, titanium dioxide, and aluminum oxide (0032), a binder component, where the binder component can be a sol-gel precursor (0034). 
Therefore, since the compositions of Watkins and Howell include the same materials, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the resulting optically densified nanoimprint film of Watkins in view of Howell and West to have an RI in the range taught by Howell, i.e. 1.0, 2, …3.9, 4.0 or any range or sub-range in between so as to be within the claimed range because Howell indicates that such a range is desirable when forming a film formed from the same materials used by Watkins. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 9, Watkins in view of Howell and West suggest the process of instant claim 1. Howell further teaches depositing precursors from metals such as Al, Ti, Ta, Zr, Zn, In, Hf, Sn, and combinations thereof, where the metal precursor is reacted with water or oxygen (0072) and an example is the formation of titanium dioxide (0074). They teach using various metal precursors, including metal halides (0072). 
West teaches that the inorganic material incorporated into the structure includes a metal oxide such as aluminum oxide, zinc oxide, zirconium oxide, hafnium oxide, titanium oxide, tantalum oxide, and combinations thereof (0095). They teach reacting the metal precursor with an oxidizing reactant such as water or oxygen, where the metal precursors include those taught by Howell, i.e. metal halides, etc. (0127-0132), indicating that the reaction of the metal precursors of Howell with oxygen or water will also provide metal oxide films.
Therefore, both Howell and West suggest depositing metal oxide films onto the film where the metal oxide includes oxides of aluminum, titanium, zirconium, tantalum, zinc, indium, hafnium, tin, and combinations thereof for tuning the refractive index. 
Regarding claim 10, Watkins in view of Howell and West suggest the process of instant claim 1. Watkins teaches forming the nanoimprint composition from metal oxide nanoparticles such as TiO2, zirconium dioxide, hafnium dioxide, or ITO (0082). Howell teaches that the nanoparticulate composition includes metal oxides nanoparticles such as ITO and titanium dioxide (0032).
Regrading claim 11, Watkins in view of Howell and West suggest the process of instant claim 1. Howell further teaches performing ALD by exposing a substrate sequentially to a first reactant and a second reactant and repeating the cycle, i.e. performing more than 1 cycle (0069 and 0075). They teach that the first reactant is a metal precursor and the second reactant is water or oxygen (0072-0074). 
West teaches that the inorganic material incorporated into the structure includes a metal oxide such as aluminum oxide, zinc oxide, zirconium oxide, hafnium oxide, titanium oxide, tantalum oxide, and combinations thereof (0095). They teach reacting the metal precursor with an oxidizing reactant such as water or oxygen, where the metal precursors include those taught by Howell, i.e. metal halides, etc. (0127-0132), indicating that the reaction of the metal precursors of Howell with oxygen or water will also provide metal oxide films. They teach that the ALD process includes 1) exposure to the first precursor, e.g. a metal precursor, 2) purge of the reaction chamber, 3) exposure of the second precursor, e.g., an oxidizing precursor, and 4) a further purge of the reaction chamber (0117). They teach repeating the growth cycles until a desired thickness is achieved (0117). 
Therefore, in the process of Watkins in view of Howell and West, ALD will be performed where the porous nanoimprint film is sequentially exposed to a metal precursor and an oxidizing agent during the ALD cycle to deposit the metal oxide. 
Regarding claim 12, Watkins in view of Howell and West suggest the process of instant claim 11. Howell teaches that the number of ALD cycles can be 2, 3, 4, 5, 6, …35, 40, 45, and 50 or any range or sub-range between these values (0075). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have repeated the cycles from 1 time to about 49 times so as to perform 2 to 50 ALD cycles because Howell indicates that such a number of cycles is suitable in applying an ALD film to tune the RI of a porous nanoimprint film such that it will be expected to provide a desirable metal oxide coating on to the film for tuning the refractive index of the film. Therefore, the cycle will be repeated within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 13, Watkins in view of Howell and West suggest the process of instant claim 1. Howell further teaches that the depositions can be carried out to impart various reductions in porosity ranging from this surface coatings of the pores to substantially filling the pores (0070). They teach that the term substantially includes at least about 50%, 60%, …, or 100% (0019). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the ALD film so that it substantially fills the pores to a degree of at least 50% of the pore volume because Howell indicates that using ALD to substantially fill the pores of a porous nanoimprint film is desirable where substantially is intended to mean at least 50% and since it refers to filling the pores which have volume, filling at least 50% of the pore volume is expected to result in substantially filling the pores as desired to provide the coated film. 
Alternatively, Watkins teaches applying a film by ALD to reduce porosity (0088). Howell teaches applying an ALD film to tune the refractive index, where the porosity can also tune the refractive index (0065 and 0080). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pore volume filled by the metal oxide of the ALD process to be within the claimed range so as to have balanced the properties of porosity and refractive index because Watkins and Howell suggest depositing films by ALD to reduce the porosity and Howell suggests using the ALD film to tune to refractive index such that by optimizing these properties it is expected to provide a film with the desired end properties. 
According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 Regarding claim 15, Watkins in view of Howell and West suggest the process of instant claim 14. Watkins further teaches that the compositions can be UV curable, thermally curable, and/or chemically cross-linked materials (0052), where, as discussed above for claim 14, the film is understood to be converted to a porous nanoimprint film during the curing process. Therefore, the imprint composition will be converted to the porous nanoimprint film by exposure to heat and/or UV light.
	Regarding claim 16, Watkins in view of Howell and West suggest the process of instant claim 14. Watkins further teaches that the compositions can be cured by exposure to UV light (0065). As evidenced by UCAR, UV light has a wavelength range of between about 10 and 400 nm (pg. 2). Therefore, curing by exposure to UV wavelength will include exposing to a light source, i.e. a UV light, with a wavelength in the range of 10-400 nm so as to overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	 Regarding claim 17, Watkins in view of Howell and West suggest the process of instant claim 14. Watkins further teaches manipulating the nanoparticle compositions to form a patterned nanostructure by exposing the nanoparticle composition to a temperature of less than 200°C (0066).
	Howell teaches annealing the nanoparticulate ink at temperatures up to 100°C or up to 200°C for a time of 5, 10, 15, 20, 25, 30, 40, 50, or 60 minutes or any range of sub-range in between these values (0048 and 0051). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the nanoparticle ink compositions for a time of 5, 10, 15, 20, 25, 30, 40, 50, or 60 minutes or any range of sub-range in between these values because Howell indicates that such a time is suitable for heating/annealing similar compositions for forming porous nanoimprint structures using a temperature overlapping the range of Watkins. Therefore, in the process of Watkins in view of Howell and West, the compositions will be heated to a temperature range overlapping the claimed range (less than 200°C as taught by Watkins) for a time period within the clamed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718